     Case: 1:19-cv-07431 Document #: 31 Filed: 04/20/20 Page 1 of 3 PageID #:93



                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 JOSHUA PAGE,                                    )
                                                 )
      Plaintiff,                                 )             Case No.: 19 cv 7431
                                                 )
                v.                               )
                                                 )
 City of Chicago, et al.                         )
                                                 )
      Defendants.                                )             JUDGE COLEMAN


                                    JOINT STATUS REPORT

        NOW COME the parties, by their attorneys of record, and for their Joint Status Report
state as follows:

1. The Nature of the Case:

            a. The attorneys of record for Plaintiff are Garrett Browne (lead trial attorney) and
            Edward Fox. The attorney of record for the City of Chicago is Bret Kabacinski (lead
            attorney). Lastly, the attorneys of record for Defendant Officers Johnson, Bruno,
            Chesna, Brown, Jones, Padalino, Miles, Davis, Iglesias, and Grubisic are Laniya
            Moore (lead attorney), Mark Winistorfer, Max Boose and Allison Romelfanger.

       b. Plaintiff’s complaint alleges civil rights claims of false arrest and unreasonable
       pretrial detention against Defendant Officers. Additionally, Plaintiff has alleged an
       Illinois tort claim of malicious prosecution against Defendant Officers and the City of
       Chicago.

       c.   The major factual and legal issues relate to whether the Defendant Officers had
       probable cause to arrest, detain, and prosecute Plaintiff, and any alleged damages that
       were caused by those actions. Additionally there is a legal issue as to whether the
       Defendant Officers are entitled to qualified immunity.

       d.      Plaintiff is seeking to recover compensatory and punitive damages that he claims
       resulted from his arrest, detention and prosecution.

       e.    The general status of the case is that all the defendants have answered the
       complaint.


2. Pending Motions:

       a.        The are no motions currently pending.
     Case: 1:19-cv-07431 Document #: 31 Filed: 04/20/20 Page 2 of 3 PageID #:94




       b.      The court has not set any deadlines.

3. Proposed Discovery Schedule:

        a.      Generally the parties will require written and oral discovery regarding the events
relating to Plaintiff’s arrest, detention, prosecution, and any damages that Plaintiff alleges he
sustained.

       b.      The parties respectfully submit the following propose discovery schedule:

               1. The parties will serve discovery requests by: June 30, 2020.

               2. All fact discovery will be completed by: December 18, 2020.

               3. The parties do not anticipate expert discovery at this time.
4. Trial:

       a. A jury trial has been requested.

       b. The probable length of trial is approximately five (5) days.

5. Status of Settlement Discussions:

       a.   The parties have not engaged in any settlement discussions.

       b.   The parties are not requesting a settlement conference at this time.

       c.    The parties are not interested in pursuing arbitration or mediation.

6. Consent to Proceed Before the Magistrate Judge:

       a.      The parties do not unanimously consent to proceed before a Magistrate Judge.




                                              BY:     s/Garrett Browne
                                                      Attorney for Plaintiff
                                                      ED FOX & ASSOCIATES, Ltd.
                                                      300 West Adams, Suite 330
                                                      Chicago, Illinois 60606
                                                      (312) 345-8877
                                                      gbrowne@efoxlaw.com


                                                      /s/Laniya Moore


                                                                                                     2
Case: 1:19-cv-07431 Document #: 31 Filed: 04/20/20 Page 3 of 3 PageID #:95



                                        Attorney for Defendant Officers Johnson,
                                        Bruno, Chesna, Brown, Jones, Padalino,
                                        Miles, Davis, Iglesias, and Grubisic
                                        30 N. LaSalle Street
                                        Suite 900
                                        Chicago, Illinois 60602
                                        (312) 742-3902

                                        /s/Bret Kabacinski
                                        Attorney for City of Chicago
                                        30 N. LaSalle Street
                                        Suite 900
                                        Chicago, Illinois 60602
                                        (312) 742-1842




                                                                                   3
